EXHIBIT 4

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 1of8 Document 23-4
 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 2 of8 Document 23-4

 

 
 

Ova, ors Fla Shan
Fae A an,

   

 

 

ne

 

a
ae

  

0202 HV GE

by jscuesren op aTeN / Yi yo Eg

  

Sr} | eons cp nen fA WER

-92096>I>¥L9ZLZ002SL
>>> >> >>> >>>>>>>H1I

   

 

 

  

The u saceta sau State ie Unite
hereby 1 font Fe may concern to Coal
the, citzentuational ne tHe United States nanted herein

 

 

Lins: sl Arnetave pre icles

fsb
se a “ag ees eel

  
  

 

bree ie

  

ce ie nt cp

 

 

     
 
  
 

UVINLL 130 VWals #3:

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 3 of 8 Document 23-4

 

eae
sete solic tone i
rise acre eae roi ra

  

  

   

 

 

 

 

 

 

 
 

 

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 4 of8 Document 23-4

 
eters a nnd

Dravid

 

 

 

 

$SPORT EXPIRES ON 15-JUN-2021

‘ons Spéciales | Anotaciones

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 5of8 Document 23-4

 

 

 
 

   

  

be
t

Pare
. PEI pinata Wer rt Uy) a

Ai. RESTRICTIONS ON IMPORTATION OF GOODS ANO SERVICES For

(information, Write the Dopariment’af tho Treasury, Office of Foreign Assets —

Control, Teens ty nox, 1500 Porinsylvania Avenue N.W.. Washington, O.C. _

[ 0220; on condult Hftn-//uww.troas.caov/otac }

| tie 6 CUSTOMS & BORDER PROTECTION Contact Customs & Border Protection
CBP). for-a.copy.of "Know Before You Go” and “Pots, Wildlife. Licensing and
Health Requiramants, * at hito:“/www cbp.aowxp/eqovitravaly ‘

 

 

 
  
 

C. AGRICULTURE For a copy-of “Tavelere Tips On Bringing Food, Plant,
and Animal Proghicty info the United Srates,"contact the U.S. Dopartment of
Agriculture, Hite:Aanv.ophis.veda.gav/travel See also US. Fish and Wildlife
Service, ,.'http://were.le.fws.gov/Tipstor travelers him for other important
(“Information for International Travelers.”

to filo and roport on thoir worldwide income, Consult IRS Publication 54,
“Tax Gulcto for U.S. Citizons and Rosident Alions Abroad,” available at
Aup/irs.gov/publicotiansy/pSdfindox.himt

Sucurity Admicistration, OlRco of
i oro, MO 21235, ar consult
Mantes white outside the
f i Statos or at a

  
  

|

.,

f DB. US. TAXES All U.S: cltizens warking and rosiding abroad are required
|

'

q

 

 

 

 

0 0 0
720706824

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 6of8 Document 23-4

 

i

 

 

 
Case 1:20-cv-01028-WCG Filed 07/31/20 Page 7 of 8 Document 23-4

 

 
